



 
 
 
 
Exhibit 10.1



SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (this “Agreement”) is made and entered
into this 25th day of January 2019 (the “Effective Date”), by and between
Guess?, Inc., a Delaware corporation (the “Company”), and Victor Herrero Amigo
(“Executive”).


RECITALS


Executive is employed by and an officer and director of the Company, and
Executive’s employment with and service as an officer and director of the
Company will end on February 2, 2019 (the “Separation Date”);
Executive is a party to an Executive Employment Agreement with the Company dated
July 7, 2015 and as amended April 28, 2017 (the “Employment Agreement”), and a
Confidentiality Agreement with the Company dated August 10, 2015 (the
“Confidentiality Agreement”); and
The parties desire to enter into this Agreement on the terms and conditions set
forth below.
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, Executive and the Company agree as follows:
1.Resignation.
(a)    Executive hereby irrevocably resigns as an employee, officer, director,
manager and in each and every other capacity with the Company and each of its
Affiliates (as such term is defined below) on the Separation Date. The Company
accepts such resignation.
(b)    Executive agrees that he has been paid all compensation and benefits due
from the Company and each of its Affiliates (including, but not limited to,
accrued vacation, salary, bonus, incentive, equity awards, and other wages), and
that all payments due to Executive from the Company or any of its Affiliates
after the Effective Date shall be determined under this Agreement. Executive
agrees that he has submitted and been reimbursed for all reimbursable business
expenses. Executive’s accrued and unused base salary for the current pay period,
and his accrued and unused vacation time, will be paid on or promptly following
the Separation Date. as expressly provided in Section 3 below, Executive agrees
that he holds no equity or derivative equity interest in, has no right with
respect to any such interest in, has no right to any other incentive in or with
respect to, and otherwise has no investment or right to make any investment in
or with respect to the Company or any of its Affiliates. Executive’s accrued and
vested benefit under the Guess?, Inc. 401(k) Plan will be paid in accordance
with the terms of that plan. Executive’s accrued and vested benefit under the
Company’s Nonqualified Deferred Compensation Plan will be paid in accordance
with the terms of that plan and the applicable deferral terms, giving effect to
the six-month delay for payments to “specified employees” under the terms of the
plan and Internal Revenue Code Section 409A.
(c)    Beginning with coverage for March 2019, Executive shall have the option
to convert and continue coverage for Executive and Executive’s eligible
dependents under the Company’s group health and dental insurance plans, as may
be required by law under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or Cal-COBRA, as applicable. Executive further acknowledges that
Executive must make a timely election to continue such coverage for COBRA.
Executive further





--------------------------------------------------------------------------------





acknowledges that Executive must make a timely election to continue such
coverage for COBRA benefits and, except as provided in Section 2(d), Executive
shall be exclusively responsible to pay the full costs of the premiums and
administrative charges required by COBRA or Cal-COBRA, as applicable.
(d)    As used in this Agreement: (i) the term “Affiliate” means a person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company; (ii) the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a person; and (iii) the term “person” shall be
construed broadly and includes, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.
2.Severance Payment. Provided that Executive signs this Agreement and does not
revoke it, the Company shall pay or provide Executive with the following
severance benefits (regardless of whether or when Executive commences employment
with a new employer):
(a)    Payment of an aggregate amount equal to $2,400,000, to be paid in
twenty-four installments ($100,000 per installment), subject to tax withholding
and other authorized deductions. The first installment shall be paid in March
2019 and an installment shall be paid each month thereafter until fully paid in
February 2021; provided, however, that no such payment shall be made until the
earlier of (i) the date which is six months after the Separation Date or (ii)
the date of Executive’s death. Any payment that would otherwise be made in the
six-month period following the Separation Date that is not so paid because of
the six-month delay provided in the preceding sentence shall be paid (without
interest) in a single lump sum not later than the fifth day (fifteenth day, in
the event of Executive’s death) after the date the first to occur of (i) the
date which is six months after the Separation Date or (ii) the date of
Executive’s death.
(b)    Executive’s bonus for fiscal year 2019, which shall be paid at the time
that annual bonuses are paid to other senior executives of the Company, but in
any event within seventy-four (74) days after the conclusion of fiscal year
2019. The Compensation Committee of the Company’s Board of Directors will
determine Executive’s bonus for fiscal year 2019 as though Executive’s
employment had not terminated and based on the performance goals established for
fiscal year 2019 for such purpose (with no discretion to reduce such bonus below
such amount determined based on such performance goals), and the resulting
amount will be subject to tax withholding and other authorized deductions.
(c)    The Company’s obligation to reimburse Executive for premiums incurred to
obtain life insurance of up to Ten Thousand Dollars ($10,000) a year pursuant to
Section 7(e) of the Employment Agreement shall continue for coverage through the
scheduled expiration in December 2020 (assuming a December 2019 one-year
renewal) or, if earlier until Executive’s death or should Executive lose or
terminate such coverage, of the two life insurance policies currently maintained
on Executive’s life. Should Executive elect in December 2020 to extend such
coverage for an additional year, the Company shall reimburse Executive for up to
$904 toward the premiums incurred for such extension.
(d)    The Company shall pay or reimburse Executive for Executive’s premiums
charged to continue medical coverage pursuant to COBRA, at the same or
reasonably equivalent medical coverage for Executive (and, if applicable,
Executive’s eligible dependents) as in effect immediately prior to the
Separation Date, to the extent that Executive elects such continued coverage;
provided, however, that the Company’s obligation to make any payment or
reimbursement pursuant to this Section 2(d) shall





--------------------------------------------------------------------------------





commence with continuation coverage for March 2019 and shall cease with
continuation coverage for February 2021 (or, if earlier, shall cease upon the
first to occur of Executive’s death, the date on which Executive becomes
eligible for coverage under the health plan of a future employer, or when the
Company is no longer obligated to provide COBRA coverage). The Company’s
obligations pursuant to this Section 2(d) are subject to compliance with all
applicable law, and subject to the Company’s payment or reimbursement obligation
pursuant to this Section 2(d) not resulting in unintended tax consequences or
penalties for the Company, any applicable Company benefit plan, or the
participants in any such benefit plan.
3.Equity Awards.
(a)    Prior to the Effective Date, the Company granted Executive the following
equity awards that remain outstanding (in whole or part) as of the Effective
Date: (i) a stock option grant in connection with entering into the Employment
Agreement that initially covered 600,000 shares of Company common stock (the
“Stock Option”); (ii) a stock unit award in connection with entering into the
Employment Agreement that initially covered 250,000 shares of Company common
stock (the “Initial RSU Award”); (iii) stock unit awards with one-year
performance measures in April 2016, April 2017, and June 2018 that initially
covered 49,047 shares of Company common stock, 125,449 shares of Company common
stock, and 64,132 shares of Company common stock, respectively (the “FY17 RSU
Award,” “FY18 RSU Award,” and “FY19 RSU Award,” respectively); (iv) stock unit
awards with three-year TSR-based performance measures in April 2016, April 2017,
and June 2018 that initially covered a target of 59,209 shares of Company common
stock, 131,775 shares of Company common stock, and 69,034 shares of Company
common stock, respectively (the “FY17 TSR Award,” “FY18 TSR Award,” and “FY19
TSR Award,” respectively); and (v) stock unit awards with three-year Company
financial-based performance measures in April 2016, April 2017, and June 2018
that initially covered a target of 54,495 shares of Company common stock, 89,606
shares of Company common stock, and 45,809 shares of Company common stock,
respectively (the “FY17 LTI Award,” “FY18 LTI Award,” and “FY19 LTI Award,”
respectively).
(b)    In accordance with the terms of the applicable award agreement, and if
Executive signs this Agreement and does not revoke it, the Stock Option will
vest as of the Separation Date as to an additional 86,301 shares of Company
common stock subject to the Option (such that the Stock Option will have vested,
after giving effect to such acceleration, as to a total of 536,301 shares of
Company common stock subject to the Stock Option). Any portion of the Stock
Option not vested on the Separation Date, after giving effect to the accelerated
vesting on the Separation Date as provided above, will terminate on the
Separation Date and Executive will have no further right with respect thereto or
in respect thereof. The portion of the Stock Option that is outstanding and
vested on the Separation Date will remain exercisable for sixty (60) days
following the Separation Date, and, to the extent not exercised in that sixty
(60) day period of time, will terminate on the last day of the sixty (60) day
period and Executive will have no further right with respect thereto or in
respect thereof. The Stock Option otherwise continues to be subject to the terms
and conditions of the applicable Nonqualified Stock Option Agreement dated July
7, 2015.
(c)    In accordance with the terms of the applicable award agreement and
provided that Executive signs this Agreement and does not revoke it, the units
that remain unvested subject to each of the Initial RSU Award, the FY18 RSU
Award, and the FY19 RSU Award on the Separation Date will vest and be paid in
accordance with the Restricted Stock Unit Agreement dated July 7, 2017, the
Restricted Stock Unit Agreement dated April 28, 2017, or the Restricted Stock
Unit Agreement dated June 25, 2018, as applicable. The final scheduled vesting
installment of the FY17 RSU Award will vest in accordance with its terms prior
to the Separation Date and will be paid in accordance with the applicable
Restricted Stock Unit Agreement dated April 29, 2016.





--------------------------------------------------------------------------------





(d)    In accordance with the terms of the applicable Performance Share Award
Agreement (TSR) dated April 29, 2016, April 28, 2017, or June 25, 2018,
Performance Share Award Agreement (Revenue/OI) dated April 29, 2016, Performance
Share Award Agreement (Revenue (Excluding Americas Retail)/Earnings from
Operations) dated April 28, 2017, or Performance Share Award Agreement (Revenue
(Excluding Americas Retail)/Earnings from Operations) dated June 25, 2018, as
the case may be, and provided that Executive signs this Agreement and does not
revoke it, a pro-rata portion (determined in accordance with the applicable
award agreement based on the portion of the applicable performance period that
occurred prior to the Separation Date, which pro-rata portion shall be 100% as
to the three-year performance period ending with fiscal year 2019 applicable to
the awards granted in fiscal year 2017) of each of the FY17 TSR Award, the FY18
TSR Award the FY19 TSR Award, the FY17 LTI Award, the FY18 LTI Award, and the
FY19 LTI Award, will be eligible to vest and be paid following the end of the
applicable performance period based on the extent (if any) to which the
applicable performance conditions are satisfied. Any portion of any such award
that does not so vest will terminate as of the end of the applicable performance
period and Executive will have no further right with respect thereto or in
respect thereof. The terms and conditions of the applicable award agreement
referenced above in this Section 3(d) continue to apply as to each such award.
4.Release of Claims. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby fully and forever releases the Company, its
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their assignees, successors, directors,
officers, stockholders, partners, representatives, attorneys, agents or
employees, past or present, or any of them (individually and collectively,
“Releasees”), from, and agrees not to sue concerning, or in any manner
institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any acts or
omissions that have occurred up until and including the date and time that
Executive signs the Agreement (collectively, “Claims”), including, without
limitation, (a) any and all Claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship; (b) any and all Claims for violation of any federal, state,
municipal, or other applicable jurisdiction (whether in or outside of the United
States) law, constitution, regulation, ordinance or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990; the Fair Labor Standards
Act; the Employee Retirement Income Security Act of 1974; the federal Family
Medical Leave Act; the California Business and Professions Code; the California
Family Rights Act; the California Fair Employment and Housing Act; and the
California Labor Code; and all amendments to each such law; (c) any and all
Claims for any wrongful discharge of employment; termination in violation of
public policy; discrimination; harassment; retaliation; breach of contract, both
express and implied (including but not limited to Claims arising out of the
Offer Letter); breach of covenant of good faith and fair dealing, both express
and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; personal injury; invasion of privacy;
false imprisonment; and conversion; (d) any and all Claims for wages, benefits,
severance, vacation, bonuses, commissions, equity, expense reimbursements, or
other compensation or benefits; and (e) any and all Claims for attorneys' fees,
costs and/or penalties; provided, however, that the foregoing release does not
apply to any obligation of the Company to Executive pursuant to any of the
following: (1) this Agreement; (2) any right to indemnification that Executive
may have pursuant to the Company’s bylaws, its corporate charter (or any
corresponding provision of any subsidiary or affiliate of the Company), or
applicable law; (3) with respect to any rights that Executive may have to
insurance coverage under any Company (or subsidiary or affiliate) directors





--------------------------------------------------------------------------------





and officers liability insurance policy; and (4) any rights to continued medical
and dental coverage that Executive may have under COBRA. In addition, this
release does not cover any Claim that cannot be so released as a matter of
applicable law.
Executive understands that nothing in this Agreement limits his ability to file
a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local government agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit his ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. However, by signing this Agreement Executive waives his right to
recover individual relief based on any released claims asserted in such a charge
or complaint with the exception that this Agreement does not limit Executive’s
right to receive an award for information provided to any Government Agencies
authorized to provide monetary or other awards to eligible individuals who come
forward with information that leads to an agency enforcement action.
Notwithstanding anything to the contrary herein, consistent with the federal
Defend Trade Secrets Act of 2016 (“DTSA”), nothing in this Agreement or the
Confidentiality Agreement is intended to limit Executive’s right (a) to disclose
the Company’s trade secrets in a confidential manner either to a federal, state
or local government official or to an attorney where such disclosure is solely
for the purpose of reporting or investigating a suspected violation of law, or
(b) to disclose the Company’s trade secrets in an anti-retaliation lawsuit or
other legal proceeding, so long as that disclosure or filing is made under seal
and Executive does not otherwise disclose such trade secrets, except pursuant to
court order.
5.Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Accordingly, Executive hereby expressly waives any rights and benefits conferred
by Section 1542 of the California Civil Code and any similar provision of any
other applicable state law as to the Claims. Section 1542 of the California
Civil Code provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
Executive acknowledges that he may later discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
6.ADEA Waiver. Executive expressly acknowledges and agrees that by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date Executive signs this
Agreement. Executive further expressly acknowledges and agrees that:





--------------------------------------------------------------------------------







(a)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before executing this Agreement;
(b)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(c)    He was given a copy of this Agreement on the Effective Date, and informed
that he had twenty-one (21) days within which to consider this Agreement and
that if he wished to execute this Agreement prior to the expiration of such
21-day period he will have done so voluntarily and with full knowledge that he
is waiving his right to have twenty-one (21) days to consider this Agreement;
and that such twenty-one (21) day period to consider this Agreement would not
and will not be re-started or extended based on any changes, whether material or
immaterial, that are or were made to this Agreement in such twenty-one (21) day
period after he received it;
(d)    He was informed that he had seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
this revocation right, neither the Company nor Executive will have any
obligation under this Agreement. Any notice of revocation should be sent by
Executive in writing to the Company (attention General Counsel), 1444 South
Alameda Street, Los Angeles, California 90021, and with a copy (which shall not
constitute notice) to Jeffrey W. Walbridge, Esq., O’Melveny & Myers LLP, 610
Newport Center Drive, Suite 1700, Newport Beach, CA 92660, so that each is
received within the seven-day period following execution of this Agreement by
Executive.
(e)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
7.No Transferred Claims, Pending Claims or Future Lawsuits. Executive warrants
and represents that he has not heretofore assigned or transferred to any person
not a party to this Agreement any released matter or any part or portion
thereof. Executive warrants and represents that he has no lawsuits, claims, or
actions pending in his name, or on behalf of any other person or entity, against
the Company or any of the Releasees. Executive also warrants and represents that
he does not presently intend to bring any claims on his own behalf or on behalf
of any other person or entity against the Company or any of the Releasees.
Executive also promises to opt out of any class or representative action and to
take such other steps as Executive has the power to take to disassociate himself
from any class or representative action seeking relief against the Company
and/or any other Releasee regarding any of the matters released in this
Agreement.


8.Confidentiality Agreement; Cooperation. Executive shall, and Executive hereby
acknowledges that he will, comply with his continuing obligations under the
terms of the Confidentiality Agreement. Executive agrees to reasonably cooperate
with the Company and its Affiliates regarding the orderly transition of his
former duties and responsibilities and to reflect his separation from his prior
positions with the Company and its Affiliates (including, without limitation, to
remove Executive from bank accounts of and as having signing authority for the
Company or any of its Affiliates), and further agrees that he will comply with
his continuing cooperation obligations pursuant to Section 13 of the Employment
Agreement and, for the avoidance of doubt, in return, the Company agrees to
comply with its payment obligations pursuant to Section 13 of the Employment
Agreement.





--------------------------------------------------------------------------------







9.Non-Disparagement. Executive shall not, at any time, publish or communicate
disparaging or derogatory statements or opinions about the Company or any of its
Affiliates, including but not limited to, disparaging or derogatory statements
or opinions about its or their management, directors, officers, employees,
agents, stockholders, research, products or services, to any third party.
Furthermore, the Company shall instruct the officers and directors of the
Company to not, at any time, publish or communicate disparaging or derogatory
statements or opinions about Executive to any third party. The restrictions of
this Section 9 shall not apply to truthful statements made in court, arbitration
proceedings or mediation proceedings or in documents produced or testimony given
in connection with legal process that are based on the reasonable belief of the
person making the statement and are not made in bad faith.


10.Return of Property. Executive agrees to commit no act or omission that harms,
impairs or in any way damages the Company’s (or any of its Affiliate’s) computer
systems and resources, including but not limited to, data, servers, storage,
personal computers, mobile devices, security systems, network systems, and
Company software. Executive represents and covenants that he has returned to the
to the Company (a) all physical, computerized, electronic or other types of
records, documents, proposals, notes, lists, files and any and all other
materials, including computerized electronic information, that refer, relate or
otherwise pertain to the Company or any of its Affiliates that were in
Executive’s possession, subject to Executive’s control or held by Executive for
others; and (b) all property or equipment that Executive has been issued by the
Company or any of its Affiliates during the course of his employment or property
or equipment that Executive otherwise possessed, including any keys, credit
cards, office or telephone equipment, computers, tablets, cell
phones/smartphones, other devices, and automobile. Executive acknowledges that
he is not authorized to retain any physical, computerized, electronic or other
types of copies of any such physical, computerized, electronic or other types of
records, documents, proposals, notes, lists, files or materials, and is not
authorized to retain any property or equipment of the Company or any of its
Affiliates. Executive further agrees that Executive will immediately forward to
the Company (and thereafter destroy any electronic copies thereof) any business
information relating to the Company or any of its Affiliates that has been or is
inadvertently directed to Executive following the date of the termination of
Executive’s employment. The Company will reasonably cooperate with Executive, if
requested, to transfer to Executive the phone numbers associated with
Executive’s Company cell phones/smartphones.


11.Non-Solicitation. Executive agrees that he will not, at any time in the
period of twenty four (24) months after the Separation Date, directly or
indirectly through any other person solicit, induce or encourage, or attempt to
solicit, induce or encourage, any employee or independent contractor of the
Company or any Affiliate of the Company to leave the employ or service, as
applicable, of the Company or such Affiliate, or become employed or engaged by
any third party, or in any way interfere with the relationship between the
Company or any such Affiliate, on the one hand, and any employee or independent
contractor thereof, on the other hand.


12.Miscellaneous.
13.1    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.





--------------------------------------------------------------------------------





13.2    Amendments. This Agreement may not be modified or amended, in whole or
in part, except in a formal, definitive written agreement expressly referring to
this Agreement, which agreement is signed by an authorized officer of the
Company and by Executive.
13.3    No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be binding unless in writing and signed by the party
asserted to have granted such waiver.
13.4    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or an arbitrator, as the case
may be, to be invalid, prohibited or unenforceable under any present or future
law, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
13.5.    Assignment and Successors.
(a)    This Agreement is personal to Executive and shall not be assignable by
Executive. This Agreement shall be binding upon Executive’s heirs, executors,
administrators and other legal representatives. In the event Executive dies
prior to receiving the full amount of the payments due to Executive pursuant to
this Agreement, any remaining payments due to Executive shall be paid to
Executive’s estate.
(b)    The Company may assign its rights and obligations under this Agreement,
and this Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires ownership of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.
13.6.    Tax Matters. The Company and Executive intend that all payments made
and benefits provided under this Agreement are either exempt from or comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) so that none of the payments or
benefits will be subject to the adverse tax penalties imposed under Section
409A, and any ambiguities herein will be interpreted to be so exempt. The
payments and benefits referenced and provided for in this Agreement are subject
to all applicable withholding requirements, as such withholding is determined by
the Company in good faith. Except for the Company’s withholding right, Executive
will be solely





--------------------------------------------------------------------------------





responsible for any and all taxes that may be due with respect to the payments
and benefits referenced and provided for in this Agreement.
13.7.    Entire Agreement. This Agreement, together with the Confidentiality
Agreement, embodies the entire agreement of the parties hereto respecting the
matters within its and their scope and is an integrated agreement. This
Agreement, together with the Confidentiality Agreement, supersedes all prior or
contemporaneous agreements of the parties hereto and that directly or indirectly
bear upon the subject matter hereof or thereof (including, without limitation,
the Employment Agreement). Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof, or of the
Confidentiality Agreement, or of any portion of this Agreement or the
Confidentiality Agreement, shall be deemed to have been merged into this
Agreement and the Confidentiality Agreement, and to the extent inconsistent with
this Agreement and the Confidentiality Agreement, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. This Agreement, together with the Confidentiality
Agreement, is a fully integrated agreement. There are no representations,
warranties, or agreements, whether express or implied, or oral or written, with
respect to the subject matter of this Agreement or the Confidentiality
Agreement, except as expressly set forth in this Agreement and the
Confidentiality Agreement. Executive has no further rights, and the Company and
its Affiliates have no further obligation, under or with respect to the
Employment Agreement, except as to Sections 13 and 19 thereof as expressly
referenced in this Agreement. The award agreements referenced in Section 3 (and
the plans and policies referenced in such award agreements), to the extent not
inconsistent with Section 3, are outside of the scope of the preceding
integration provisions of this Section 13.7 as to the applicable awards covered
thereby.
13.8.    Interpretation. Each party has cooperated in the drafting, negotiation
and preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
13.9.    Review of Agreement. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that it or he, as the case may be,
has had the opportunity to consult with legal counsel of its or his own choice.
Executive specifically agrees and acknowledges that he has read and understands
this Agreement and the releases it contains, is entering into this Agreement
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Agreement and has had ample opportunity to do so.
13.10.    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.
13.11.    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.
13.12.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Either party may execute this letter agreement by





--------------------------------------------------------------------------------





signing on the designated signature block below, and by transmitting such
signature page via facsimile or e-mail (via PDF format) to the other party. Any
signature made and transmitted by facsimile or e-mail (via PDF format) for the
purpose of executing this letter agreement shall be deemed an original signature
for purposes of this letter agreement, and shall be binding upon the party
transmitting its or his signature by facsimile or e-mail (via PDF format).
13.13.    Arbitration. The parties acknowledge and agree that any controversy or
claim arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or arising out of or relating in any
way to Executive’s employment or termination of employment with the Company,
including, without limiting the generality of the foregoing, any alleged
violation of statute, common law or public policy, shall be submitted to and be
subject to final and binding arbitration as provided in Section 19 of the
Employment Agreement; provided, however, that either the Company or Executive
may seek provisional injunctive relief to ensure that the relief sought in
arbitration is not rendered ineffectual by interim harm pending the arbitration.
Notwithstanding the foregoing, either party shall be entitled to injunctive or
other equitable relief to prevent a breach of the Confidentiality Agreement, or
a breach of Section 8, 9, 10, or 11 of this Agreement. By executing this
agreement, the Company and Executive are waiving their respective rights to a
jury trial.
13.14.    No Wrongdoing. This Agreement constitutes a compromise and settlement
of any and all potential disputed claims. No action taken by either Executive or
the Company hereto, either previously or in connection with this Agreement,
shall be deemed or construed to be: (a) an admission of the truth or falsity of
any potential claims; or (b) an acknowledgment or admission by either party of
any fault or liability whatsoever to the other or to any third party.
13.15.    No Liens. Executive represents and warrants that (a) Executive has the
capacity to act on his own behalf and on behalf of all who might claim through
Executive to bind them to the terms and conditions of this Agreement; and (b)
there are no liens or claims of any lien or assignment in law or equity or
otherwise of or against any of the claims released in this Agreement.
[The remainder of this page has intentionally been left blank. Signatures on the
next page.]





--------------------------------------------------------------------------------





The undersigned have read the foregoing Separation and Release Agreement and
each accept and agree to the provisions it contains and hereby execute it,
effective as of the Effective Date, voluntarily with full understanding of its
consequences.
EXECUTED this 25th day of January 2019, at Los Angeles County, California.
“Executive”
/s/ Victor Herrero Amigo
Victor Herrero Amigo


EXECUTED this 25th day of January 2019, at Los Angeles County, California.
“Company”
GUESS?, INC.




/s/ Jason Miller
By: Jason Miller
Its: General Counsel and Secretary



